Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are pending in this application and have been examined in response to application filed on 06/23/2021.
CONTINUING DATA: This application is a 371 of PCT/CN2020/131146 11/24/2020
FOREIGN APPLICATIONS: CHINA 201911168740.5 11/25/2019

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Jacobson et al. (Jacobson, US 2017/0315697 A1).

As to INDEPENDENT claim 1, Jacobson discloses a method for controlling an exhibition hall, applied to a control terminal, comprising: displaying a virtual exhibition hall model (fig.5, fig.6, [0326]; a virtual building such as a large scale installation for displaying items is referenced);
generating a device control instruction in response to a first controllable virtual device in the virtual exhibition hall model being operated, the device control instruction comprising device information of a first controllable physical device that matches the first controllable virtual device, and operation information ([0411]; physical devices are associated with virtual building controls); and
sending the device control instruction to a central control host through a back-end server, so that the central control host controls the first controllable physical device in the exhibition hall to perform a corresponding operation according to the device control instruction (fig.1, fig.2; instructions are issued from a user device to control and monitor associated physical devices virtually).

As to claim 2, Jacobson discloses receiving a model update instruction sent by the back-end server in response to a device state of a second controllable physical device in the exhibition hall being changed, the model update instruction comprising device information and a current device state of a second controllable virtual device that matches the second controllable physical device; and updating a device state of the second controllable virtual device in the virtual exhibition hall model to the current device state in response to the model update instruction ([0367]; a change in a device status is updated and reflected on the virtual model).

As to claim 3, Jacobson discloses receiving a processing result sent by the back-end server, after the back-end server completes processing of collected data uploaded by a data 

As to claim 4, Jacobson discloses before the step of displaying the virtual exhibition hall model, further comprising: obtaining relevant data of the virtual exhibition hall model from a database of the back-end server (fig.2; building model data file is uploaded and converted to a 3D model).

As to INDEPENDENT claim 5, see rationale addressed in the rejection of claim 1 above.

As to claim 6, see rationale addressed in the rejection of claim 2 above.
As to claim 7, see rationale addressed in the rejection of claim 3 above.

As to claim 9, Jacobson discloses after the step of processing the collected data, further comprising: sending the processing result to the control terminal for the control terminal to display the processing result ([0467]; device status attributes are recorded, processed and displayed as a summery view over a period of time).

As to claim 10, Jacobson discloses receiving a sensing result uploaded by a human sensor disposed in the exhibition hall ([0448]; the space is being monitored by an occupancy sensor); 
in response to the sensing result being changed from absence of person to presence of person, sending a first operating state switching instruction to the central control host, so that the central control host controls a third controllable physical device corresponding to the human sensor to switch from a standby state to an operating state according to the first operating state switching instruction; and in response to the sensing result being changed from presence of 

As to INDEPENDENT claim 11, see rationale addressed in the rejection of claim 1 above.

As to claim 12, see rationale addressed in the rejection of claim 2 above.
As to claim 13, see rationale addressed in the rejection of claim 10 above.
As to claim 14, see rationale addressed in the rejection of claim 10 above.
As to claim 15, Jacobson discloses a control terminal, comprising a processor and a memory having a program stored therein, which, when executed by the processor, implements the | steps of the method of claim 1 (fig.1).

As to claim 16, Jacobson discloses a back-end server, comprising a processor and a memory having a program stored therein, which, when executed by the processor, implements the steps of the method of claim 5 (fig.1).

As to claim 17, Jacobson discloses a central control host, comprising a processor and a memory having a program stored therein, which, when executed by the processor, implements the steps of the method of claim 11 (fig.1).

As to claim 18, discloses a exhibition hall control system, comprising the control terminal of claim 15, a back-end server, and a central control host, wherein the back-end server comprises a first processor and a first memory having a first program stored therein (fig.1, “110”;  [0069], “”Building Management System Server”), which, when executed by the first processor, implements steps of: in response to a first controllable virtual device in a virtual exhibition hall model displayed by a control terminal being operated, receiving a device control instruction sent by the control terminal, the device control instruction comprising device information of a first controllable physical device that matches the first controllable virtual device, and operation information; and sending the device control instruction to the central control host, so that the central control host controls the first controllable physical device in the exhibition hall to perform a corresponding operation (fig.1, fig.2; [0411]; physical devices are associated with virtual building controls, wherein instructions are issued from a user device to control and monitor associated physical devices virtually).
wherein the central control host comprises a second processor and a second memory having a second program stored therein (fig.1, “101a”; [0062], “101a-n User Communication Device” “, which, when executed by the second processor, implements steps of: in response to the first controllable virtual device in the virtual exhibition hall model displayed by the control terminal being operated, receiving through the back-end server the device control instruction sent by the control terminal; and in response to the device control instruction, controlling the first controllable physical device in the exhibition hall to perform the corresponding operation (fig.1, fig.2; [0411]; physical devices are associated with virtual building controls, wherein instructions are issued from a user device to control and monitor associated physical devices virtually).

As to claim 19, Jacobson discloses a computer-readable storage medium having instructions stored therein, which, when executed by a processor, implement the steps of the method of claim 1 (fig.1).

As to claim 20, see rationale addressed in the rejection of claim 4 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobson in view of Den Hartog et al. (Den Hartog, US 2019/0104596 A1).

As to claim 8, Jacobson does not expressly disclose determining at least one of a real-time number of people in each area in the exhibition hall, an attribute of each person, and a movement trajectory of each person according to the image data.
In the same field of endeavor, Den Hartog discloses determining at least one of a real-time number of people in each area in the exhibition hall, an attribute of each person, and a movement trajectory of each person according to the image data ([0054]; image data is gathered to determine the number of people and where they are looking to predict their movements).
It would have been obvious to one of ordinary skill in the art, having the teaching of Jacobson and Den Hartog before him prior to the effective filling date, to modify the 3D building  with the motivation being to provide crowd management.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al. (US 2018/0088789 A1) discloses building automation graphical interface command configuration.
Bermudez Rodriguez et al. (US 2017/0193792 A1) discloses visitor flow management.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173